Citation Nr: 9934404	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1985, with subsequent service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1997 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Detroit, Michigan (hereinafter 
"RO"), which denied service connection for flat feet.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1996, the RO 
denied a claim by the appellant for entitlement to service 
connection for flat feet.

2.  The evidence received since the RO's February 1996 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.

3.  The claims file does not contain competent medical 
evidence of a nexus between the veteran's flat feet and his 
service.  


CONCLUSIONS OF LAW

1. The RO's February 1996 decision, denying a claim of 
entitlement to service connection for flat feet, became 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's February 1996 decision denying the appellant's claim for 
flat feet, and the claim for flat feet, is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for flat feet is not well grounded.  38 
U.S.C.A. § 5107 (a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a February 1996 
decision, the RO denied a claim of entitlement to service 
connection for flat feet.  A review of that determination 
reveals that the RO found that the claim was not well 
grounded as there was no competent evidence of a nexus 
between the veteran's flat feet and his service.  There was 
no appeal, and the RO's February 1996 decision became final.  
38 U.S.C.A. § 7105(b).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In March 1997, the veteran filed an application to reopen his 
claim.  In February 1996, the RO apparently reopened the 
veteran's claim and apparently denied it on the merits.  
Additional evidence was subsequently submitted, and the RO 
denied the claim again, in late February 1996.  However, 
despite the RO's denial of this claim on the merits, the 
Board must consider whether new and material evidence has 
been submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for flat feet.  When a claimant seeks to reopen a claim based 
upon additional evidence, VA must perform a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's February 1996 decision.

In this case, the Board notes that in February 1996, the RO 
denied the veteran's claim after finding that the veteran had 
not shown that his flat feet were related to his service.  A 
review of the evidence of record at the time of the RO's 
decision shows that there was no competent evidence of a 
nexus between the veteran's flat feet and his service.  
However, evidence received since the RO's February 1996 
decision includes a letter from Dr. Barry Bean, dated in 
March 1998, in which Dr. Bean essentially states that the 
veteran has congenital pes planus which "may have been 
aggravated" by his service.   

The Federal Circuit has noted that in deciding new and 
material issues, "any interpretive doubt must be resolved in 
the veteran's favor."  Hodge, 155 F.3d at 1361, n. 1.  
Therefore, notwithstanding the speculative language in Dr. 
Bean's letter, the Board finds that as this evidence was not 
of record at the time of the RO's February 1996 decision, and 
as this evidence contains a competent opinion showing a 
possible nexus between the veteran's flat feet and his 
service, this evidence is not cumulative, and is "new" 
within the meaning of Elkins, supra.  The Board further finds 
that as there was no competent evidence showing that the 
veteran's flat feet were related to his service at the time 
of the RO's February 1996  decision, Dr. Bean's letter is 
probative of the issue at hand, and is material.  
Accordingly, the Board affirms the RO's implicit finding that 
new and material evidence has been submitted.  The claim for 
flat feet is therefore reopened, and the Board proceeds with 
its review of the evidence on a de novo basis. 


II.  Well Groundedness

New and material evidence having been presented with regard 
to the claim for flat feet, the Board has reopened the claim 
and will now determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins.

A review of the veteran's written statements shows that he 
argues that he has flat feet which were caused or aggravated 
by his active service, or service in the Navy Reserve.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153 (West 1991).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).  
Applicable regulations provide that it is therefore essential 
to make an initial distinction between bilateral flatfoot as 
a congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable.  In the acquired condition, 
it is to be remembered that depression of the longitudinal 
arch, or the degree of depression, is not the essential 
feature.  The attention should be given to anatomical 
changes, as compared to normal, in the relationship of the 
foot and leg, particularly to the inward rotation of the 
superior portion of the os calcis, medial deviation of the 
insertion of the Achilles tendon, the medial tilting of the 
upper border of the astragalus.  This is an unfavorable 
mechanical relationship of the parts.  The plantar surface of 
the foot is painful and shows demonstrable tenderness, and 
manipulation of the foot produces spasm of the Achilles 
tendon, peroneal spasm due to adhesion about the peroneal 
sheaths, and other evidence of pain and limited motion.  The 
symptoms should be apparent without regard to exercise.  In 
the absence of trauma or other definite evidence of 
aggravation, service connection is not in order for pes cavus 
which is a typically congenital or juvenile disease.  38 
C.F.R. § 4.57 (1999).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran's service medical records include an induction 
physical examination report, dated in October 1979, which 
shows that the veteran's feet were clinically evaluated as 
normal.  The veteran did not self-report any foot problems.  
During a February 1980 replacement physical, the veteran's 
feet were again clinically evaluated as normal, and the 
veteran did not self-report any foot problems.  Service 
medical records show the veteran was treated in June 1980 
after stubbing his toe.  The examiner noted a small amount of 
edema of the first digit on the right foot.  No assessment 
was recorded and X-rays were read as showing no fracture.  
The veteran's foot was taped and wrapped.  At the March 1985 
separation physical, the veteran's feet were clinically 
evaluated as normal.  The veteran did not self-report any 
foot problems in an accompanying report of medical history, 
dated April 1985.  

An examination report (apparently performed in conjunction 
with the naval reserve) dated in December 1990, shows that 
the veteran's feet were clinically evaluated as normal.  The 
veteran did not self-report any foot problems in an 
accompanying report of medical history.

VA outpatient records, dated between 1989 and 1995, show that 
the veteran was periodically treated for left ankle pain 
beginning in October 1989, and bilateral ankle pain beginning 
in 1994.  The examiner's findings and assessments included 
bilateral flat feet.  These records are remarkable for 
diagnoses of obesity, gout and arthritis.  

In a letter dated in March 1998 (as the date stamp on a cover 
letter shows that this was received in March 1997, the 
correct year is apparently 1997), Dr. Barry Bean stated that 
he has treated the veteran since February 1996, and that the 
veteran was diagnosed with congenital pes planus and plantar 
fasciitis bilaterally.  According to Dr. Bean, the veteran's 
flat feet were "not a condition caused by his being a member 
of the Armed Forces, but may have been aggravated by it.  
Your determination that was mailed to [the veteran] recently 
is incorrect in its findings that the condition was caused 
either during or after his serving in the military."  

The Board finds that the claim is not well grounded.  
Specifically, the claims file does not contain medical 
evidence showing that flat feet are related to the veteran's 
active duty service.  The Board further points out that the 
veteran's service medical records do not show complaints, 
treatment or a diagnosis involving flat feet, and that the 
first medical evidence of flat feet is found in VA outpatient 
treatment reports dated in 1989.  Thus, the first evidence of 
flat feet is dated approximately four years after separation 
from service.  In reaching this decision, the Board has 
considered whether Dr. Bean's letter may serve as competent 
evidence of a nexus between the veteran's flat feet and his 
service.  However, Dr. Bean states that the veteran's 
bilateral pes planus is congenital.  By definition a 
congenital disorder is not incurred inservice.  Furthermore, 
to the extent that Dr. Bean indicates that the veteran's pes 
planus "may have been aggravated" by his service, the Board 
initially notes that the probative value of his letter is 
weakened by the fact that there is no indication that he 
reviewed the veteran's claims file or service medical records 
prior to writing his letter.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Furthermore, as previously stated, the veteran's 
service medical records are entirely silent as to treatment, 
complaints or a diagnosis of flat feet, and as Dr. Bean's 
statement regarding the veteran's flat feet is unenhanced by 
any additional medical comment, it appears to be a bare 
transcription of a lay history.  Dr. Bean's letter therefore 
does not constitute "competent medical evidence" that the 
veteran has flat feet that were aggravated by his service.  
See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  
Therefore, the Board concludes that the claim is not well 
grounded, and that the veteran's claim of entitlement to 
service connection for flat feet must be denied.

Finally, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between the veteran's flat feet and any period of active duty 
for training or inactive duty training, which could otherwise 
show a nexus between the claimed disabilities and his 
service.  See 38 U.S.C.A. §§ 101 (22), (23), 1110, 1131 (West 
1991).

The Board has considered the veteran's statements submitted 
in support of his argument that he has flat feet that were 
caused or aggravated by his service.  However, while the 
veteran's statements may represent evidence of continuity of 
symptomatology, without more the lay statements are not 
competent evidence that relates any current, claimed 
condition to his service.  Savage, supra.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for flat feet must be denied as 
not well grounded.  Epps, supra.

As the foregoing explains the need for competent evidence of 
current disability as well as competent evidence linking the 
claimed disability to service, the Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to complete his application for service connection for the 
claimed disorder.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).





ORDER


Service connection for flat feet is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

